DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 7, 10, 13, 18 and 20 objected to because of the following informalities: 
Claim 1 lines 1-2, “A method of transferring fluid from a fluid-containing vial to an injection device comprising:” should read “A method of transferring fluid from a fluid-containing vial to an injection device, the method comprising:”. The original limitation is being objected to as it may be read as if the following limitations in claim 1 apply to the injection device rather than the overall method. 
Claim 1 line 4, “the gas” should read “the pressurized gas”.  The original limitation is being objected to in order to keep consistent language throughout the claims. A similar correction is requested for claims 13 and 18.
Claim 7 line 2, “fluid is flowed” should read “fluid flows”. The original limitation is being objected to for grammatical reasons. A similar correction is requested for claims 10 and 20. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "an injection device" in lines 2-3.  It is unclear if this injection device is in addition the injection device recited in claim 1, or if it is the same injection device.  As this injection device appears to be referring to the injection device recited in claim 1, the limitation is being interpreted as “the injection device”.
Claim 3 recites the limitation "an injection device" in lines 3-5.  It is unclear if this injection device is in addition the injection device recited in claim 1, or if it is the same injection device.  As this injection device appears to be referring to the injection device recited in claim 1, the limitation is being interpreted as “the injection device”.
Claims 4-6 are rejected due to their dependency on claim 3.
Claim 11 recites the limitation “the vessel includes a puncturable seal” in line 1. It is unclear what seal is on the vessel holding the pressurized gas. For purposes examination the limitation is interpreted as “the vial includes a puncturable seal”.
Claim 13 recites the limitation “a vial” in line 1. It is unclear if this vial is in addition to the vial already recited in claim 1 or if this is the same vial recited in claim 1. As this vial appears to be referring to the vial recited in claim 1, the limitation is being interpreted as “the vial”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radmer (WO 2007122209).
Regarding Claim 1, Radmer teaches (Fig 4) a method of transferring fluid from a fluid-containing vial to an injection device comprising: 
introducing pressurized gas into a vial (interpreting both 20 as 30 as the vial; Pg. 18 lines 9-10);  
flowing fluid from the vial (20,30) under pressure from the pressurized gas (Pg. 18 lines 10-19); 
flowing the fluid from the vial (20, 30) into an injection device (40) under the force of the pressurized gas (Pg. 18 lines 10-19).  
Regarding Claim 2, Radmer teaches the method of claim 1 including combining a medicament (contents of 20) with the fluid (contents of 30) after flowing the fluid from the vial and before flowing the fluid into an injection device (Pg. 18 lines 10-19).
Regarding Claim 3, Radmer teaches the method of claim 2 in which the combining step includes flowing the fluid from the vial under pressure from the pressurized gas into a second vial containing medicament (Pg. 18 lines 10-14), and the step of the flowing fluid into an injection device comprises flowing combined fluid and medicament from the second vial into an injection device under the force of pressurized gas (Pg. 18 lines 15-19).
Regarding Claim 4, Radmer teaches the method of claim 3 wherein the fluid is a diluent (Pg. 13 lines 15-16 teaches vial 30 contains a diluent).
Regarding Claim 6, Radmer teaches the method of claim 3 in which the medicament in the second vial is lyophilized (pg. 13 lines 14-15 teaches 20 contains a lyophilized drug), and the diluent reconstitutes the medicament (Pg. 13 lines 2-4).
.
Claim(s) 1 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellstrom (US Patent Pub. 20080312633).
Regarding Claim 1, Ellstrom teaches (Fig 3) a method of transferring fluid from a fluid-containing vial to an injection device comprising: 
introducing pressurized gas into a vial (interpreting 6’ as the vial; also see [0029]);  
flowing fluid from the vial (6’) under pressure from the pressurized gas ([0024]; "providing cleaned gas, for example air, to a receptacle and thereby facilitating conveyance of a substance out of the receptacle is illustrated"); 
flowing the fluid from the vial (6’) into an injection device (13') under the force of the pressurized gas ([0024-25] and [0006-0008] teach how the invention of the device is used to transfer contents from a vial to another receptacle such as syringe 13').  
Regarding Claim 10, Ellstrom teaches (Fig 3) the method of claim 1 in which pressurized gas flows from a pre-filled pressure vessel (3'); [0029]).
	Regarding Claim 11, Ellstrom teaches the method of claim 10 in which the vial includes a puncturable seal and the method includes puncturing the seal [0027].
	Regarding Claim 12, Ellstrom teaches the method of claim 1 in which the pressurized gas is essentially pathogen free ([0031] teaches the gas is "cleaned" gas).
Regarding Claim 13, Ellstrom teaches the method of claim 1 including filtering the pressurized gas before it enters a vial [0031].
3 which is a range of 1-100 ml).  
Regarding Claim 15, Ellstrom teaches the method of claim 14 in which the cartridge has volume of about 1 ml or less ([0030] teaches volume between 1-100 cm3 which is a range of 1-100 ml; and [0029] teaches the volume may be variable, therefore it is interpreted that the volume may be about 1 ml).
Claim(s) 1, 10-13 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fangrow (WO 2014116602).
Regarding Claim 1, Fangrow teaches (Figs 4-6) a method of transferring fluid from a fluid-containing vial to an injection device comprising: 
introducing pressurized gas into a vial (210; also see [0182] and [0185]);  
flowing fluid from the vial (210) under pressure from the pressurized gas [0184]; 
flowing the fluid from the vial (210) into an injection device (not shown in Figs 4-6, see 140 in Fig 3 as an example, it is interpreted that this type of device could be attached at 241 in Figs 4-6) under the force of the pressurized gas [0184].  
Regarding Claim 10, Fangrow teaches (Figs 4-6) the method of claim 1 in which pressurized gas flows from a pre-filled pressure vessel (254; [0182-0185]).  
Regarding Claim 11, Fangrow teaches the method of claim 10 in which the vial includes a puncturable seal (216) and the method includes puncturing the seal [0147].
Regarding Claim 12, Fangrow teaches the method of claim 1 in which the pressurized gas is essentially pathogen free [0182].
Regarding Claim 13, Fangrow teaches (Fig 5) the method of claim 1 including filtering the pressurized gas before it enters a vial ([0159], it is interpreted that 260 does the filtering).

Regarding Claim 18, Fangrow teaches the method of claim 1 in which the pressurized gas is selected from the group consisting of nitrogen, helium, neon, argon, krypton, and xenon ([0182] teaches nitrogen, argon and inert gases).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radmer (WO 2007122209) in view of Karkiewicz (US Patent 4449827).
Regarding Claim 5, Radmer teaches all elements of claim 3 described above. Radmer does not teach the method of claim 3 wherein the fluid is a first liquid medicament and the medicament in the second vial is a second liquid medicament. 
Karkiewicz teaches (Fig 3) a mixing device comprising two vials for different liquids (L1, L2; Col 1 lines 5-12 and Col 4 lines 50-51). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the medicaments within the vials of Radmer to be a first liquid medicament and a second liquid medicament as taught by Karkiewicz. One having ordinary skill in the art would have found using a first liquid medicament in the first vial and a second liquid medicament in the second vial to be an obvious alternative arrangement to the current design of Radmer, and therefore would have been motivated to substitute the . 
Claims 7-9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radmer (WO 2007122209) in view of Witt (US Patent 3527215).
Regarding Claim 7, Radmer teaches all elements of claim 1 as described above. Radmer stays silent as to the method of claim 1 in which the injection device includes an expandable reservoir, and the fluid flows into the expandable reservoir under pressure from the pressurized gas. Radmer teaches an injection device (40) however it stays silent to the structural components of the injection device. 
	Witt teaches an injection device that includes an expandable reservoir (30) in which fluid (37) flows into the expandable reservoir due to a gas which has been inserted into a vial (see Figs 3-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the injection device of Radmer with the injection device that includes an expandable reservoir, such that the fluid flows into the expandable reservoir under pressure from the pressurized gas as taught by Witt. One would be motivated to make this substitution since it would result in a similar device that will have medicament transferred from a vial to the injection device. 
Regarding Claim 8, the combination of Radmer and Witt teaches the method of claim 7 in which the expandable reservoir comprises an elastomeric bladder (Witt Fig 3; 30).
Regarding Claim 9, the combination of Radmer and Witt teaches the method of claim 7 in which the reservoir is biased to expel the fluid or combined diluent and medicament (It is interpreted with the substitution made in claim 7, the injection device would expel the fluid 
Regarding Claim 19, the combination of Radmer and Witt teaches all elements of claim 7 as described above. The embodiment of Fig. 4 of Radmer when combined with Witt is silent to the method including the method of including removing entrained gas from the fluid before it enters the expandable reservoir.
Radmer teaches (Pg. 17 lines 20-23) in the embodiment of Fig 3, that a channel (16) may be used to ensure no air bubbles are transferred with the liquid from the container (30) to the syringe (40). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Fig 4 of Radmer to include a channel so that the method would include a step of removing entrained gas from the fluid before it enters the expandable reservoir as taught by the embodiment of Fig 3 of Radmer. One of ordinary skill in the art would have been motivated to do so in order to ensure no air bubbles would be transferred into the syringe along with the liquid (Radmer Pg. 17 lines 20-23).
Claim 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellstrom (US Patent Pub. 20080312633) in view of Landau et al. (US Patent Pub. 20020188250 hereinafter 'Landau').
Regarding Claim 16, Ellstrom teaches all elements of claim 10 as described above. Ellstrom does not teach the method of claim 10 in which the pressure vessel initially contains gas at a pressure of greater than about 500 psig.
Landau teaches [0015] an injection device that uses high pressure levels to transfer pressurized gas towards liquid medication. 
Ellstrom is silent as to the specifics of the pressure vessel initially containing gas at a pressure of greater than about 500 psig. Since Landau does teach utilizing pressurized gas “at the smallest practicable volume and highest practicable pressure level, the essential energy transfer from the pressurized gas to the liquid medication is effected most expediently and most effectively to provide the greatest possible velocity and energy level in the hypodermic injection jet” ([0015]), the problem being solved by the applicant of providing a low volume, high pressure gas to force fluid is known, and the applicant has not pointed out any particular criticality or unexpected results of the value of 500 psig (for example instant para [0068] refers to values “such as 500 psig or more, for example 900 psig or greater…”, suggesting that 500 is not necessarily critical). Thus, it would have been obvious to one having ordinary skill in the art that the limitation of the pressure vessel initially containing gas at a pressure of greater than about 500 psig would be dependent on the actual application of the system, and this would be a design choice based on the actual application.
Regarding Claim 20, Ellstrom teaches all elements of claim 1 as described above. Ellstrom further teaches the method of claim 1 in which the pressurized gas flows from a prefilled cartridge (3’) having a volume of about 1ml or less ([0030] teaches volume between 1-100 cm3 which is a range of 1-100 ml; and [0029] teaches the volume may be variable, therefore it is interpreted that the volume may be about 1 ml). Ellstrom does not teach the method of claim 1 in which the pressurized gas flows from a pressure of about 900 psig or greater. 
Landau teaches [0015] an injection device that uses high pressure levels to transfer pressurized gas towards liquid medication. 
Ellstrom is silent as to the specifics of the pressurized gas flowing from a pressure of about 900 psig or greater. Since Landau does teach utilizing pressurized gas “at the smallest practicable volume and highest practicable pressure level, the essential energy transfer from the pressurized gas to the liquid medication is effected most expediently and most effectively to provide the greatest possible velocity and energy level in the hypodermic injection jet” ([0015]), 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        
/James D Ponton/Primary Examiner, Art Unit 3783